IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                         NOS. WR-82,280-01 & WR-82,280-02


                        EX PARTE CORY J. BECK, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       CAUSE NO. 1244593-A & 1244594-A
            IN THE 351ST DISTRICT COURT FROM HARRIS COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: FEBRUARY 3, 2016
DO NOT PUBLISH